      Case 2:20-cv-01637 Document 1 Filed 02/14/20 Page 1 of 10 PageID: 1



Charles H. Chevalier
Christine A. Gaddis
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102-5310
Phone: 973-596-4500
Fax: 973-596-0545

Of Counsel:

John C. Adkisson
Elizabeth M. Flanagan
FISH & RICHARDSON P.C.
3200 RBC Plaza
60 South Sixth Street
Minneapolis, Minnesota 55402
Phone: 612-335-5070
Fax: 612-288-9696

Attorneys for Plaintiff Cambria Company LLC

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 Cambria Company LLC,

              Plaintiff,

       v.                                        Civil No.____________ _____

 Quartz Master, LLC and Raphael Stone            DEMAND FOR JURY TRIAL
 Collection Inc.,

              Defendants.



                    COMPLAINT FOR PATENT INFRINGEMENT

      For its Complaint against Defendants Quartz Master, LLC and Raphael Stone

Collection Inc. (collectively “Defendants”), Plaintiff Cambria Company LLC

(“Cambria”), states and alleges the following:
      Case 2:20-cv-01637 Document 1 Filed 02/14/20 Page 2 of 10 PageID: 2



                                         PARTIES

       1.     Plaintiff Cambria is a Minnesota limited liability company with its principal

place of business at 805 Enterprise Drive East, Suite H, Belle Plaine, MN 56011 USA.

       2.     Upon information and belief, Defendant Quartz Master is a New Jersey

limited liability company (“Quartz Master”) with its principal place of business at 101 E.

2nd Street, Bayonne, NJ 07002, USA. Quartz Master also has several locations

throughout the United States and Canada.

       3.     Upon information and belief, Defendant Raphael Stone Collection Inc. is a

New Jersey domestic profit corporation (“Raphael Stone”) with its principal place of

business at 6-9 Park Place, Lodi, NJ 07644, USA. Raphael Stone also has several

locations throughout the United States and Israel.

                             JURISDICTION AND VENUE

       4.     Cambria’s claims arise under the patent laws of the United States, 35

U.S.C. §§ 1 et seq. Subject matter jurisdiction exists pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       5.     This Court has personal jurisdiction over Quartz Master. Upon information

and belief, Quartz Master has a physical place of business in this judicial district located

at 101 E. 2nd Street, Bayonne, NJ 07002, USA. Quartz Master has also committed the

tortious acts complained of herein in New Jersey, including, but not limited to using,

selling, and/or offering for sale the infringing products accused herein, and directs its

infringing products at the residents in the State of New Jersey and in this judicial district.



                                              2
      Case 2:20-cv-01637 Document 1 Filed 02/14/20 Page 3 of 10 PageID: 3



Quartz Master distributes its infringing products within this judicial district. Finally,

Cambria’s claims arise out of or relate to Quartz Master’s activities in New Jersey.

       6.     This Court has personal jurisdiction over Raphael Stone. Upon information

and belief, Raphael Stone has a physical place of business in this judicial district located

at 6-9 Park Place, Lodi, NJ 07644, USA. Raphael Stone has also committed the tortious

acts complained of herein in New Jersey, including, but not limited to using, selling, or

offering for sale the infringing products accused herein, and directs its infringing

products at the residents in the State of New Jersey and in this judicial district. Raphael

Stone distributes its infringing products within this judicial district. Finally, Cambria’s

claims arise out of or relate to Raphael Stone’s activities in New Jersey.

       7.     Joinder of Quartz Master and Raphael Stone in this same action is

appropriate pursuant to 35 U.S.C. § 299 because the (1) the infringement described below

arises from the same series of transactions or occurrences relating to using, importing into

the United States, offering for sale, or selling of the same Accused Products; and (2) the

infringement described below involves questions of fact common to both Quartz Master

and Raphael Stone.

       8.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and

1400(b) because Defendants have committed acts of infringement in this judicial district

where the infringing product can be found, and have regular and established physical

places of business in this judicial district. Defendants also do business in this judicial

district through a permanent and continuous presence here.



                                              3
      Case 2:20-cv-01637 Document 1 Filed 02/14/20 Page 4 of 10 PageID: 4



                               FACTUAL BACKGROUND

       9.     Plaintiff Cambria is an industry leader in the design and manufacture of

natural quartz surface products. Cambria’s natural quartz surface products have a variety

of uses in homes and businesses, including, but not limited to, countertops, floor tiles,

vanities, fireplace surrounds, wet bars, and showers.

       10.    Cambria is an innovator in creating original, unique, and distinct designs

for its natural quartz surface products. To protect these designs, Cambria has sought and

received intellectual property protection for its designs, including, but not limited to,

United States Design Patent D780,332 (the “D’332 patent”).

       11.    The D’332 patent issued on February 28, 2017. Cambria is the owner of

the D’332 patent by assignment. The D’332 patent is valid, enforceable, and duly issued

in compliance with Title 35 of the United States Code. A true and correct copy of the

D’332 patent is attached as Exhibit A.

       12.    The D’332 patent is entitled “An Ornamental Design for a Slab.” The sole

figure from the D’332 patent is shown below:




       13.    Cambria’s Brittanicca™ quartz surface product from its Marble

Collection™ features the design of the D’332 patent.

                                              4
      Case 2:20-cv-01637 Document 1 Filed 02/14/20 Page 5 of 10 PageID: 5



       14.    Cambria’s Brittanicca™ product has been marked in accord with 35 U.S.C.

§ 287. Cambria marks the D’332 patent number on slab labels and sample labels.

                                Defendant Quartz Master

       15.    Upon information and belief, Defendant Quartz Master is engaged in the

quartz surface products industry.

       16.    Cambria has not authorized Quartz Master to copy, reproduce,

manufacture, duplicate, disseminate, distribute, sell, offer for sale, or display quartz

surface products with the design from the D’332 patent.

       17.    Upon information and belief, Quartz Master offers for sale and sells Quartz

Master’s “Calacutta Blois” product number QM9732. The design of the Calacutta Blois

product copies the design in the D’332 patent.

       18.    Quartz Master offers for sale the Calacutta Blois product through at least

the following website: https://www.quartzmasters.com/portfolio-item/qm-9732-

calacutta-blois/ (last visited February 13, 2020).

       19.    Quartz Master’s infringing Calacutta Blois product is depicted below as

compared to the ornamental design claimed in the D’332 patent.




                                              5
      Case 2:20-cv-01637 Document 1 Filed 02/14/20 Page 6 of 10 PageID: 6



Quartz Master Calacutta Blois Product                            Cambria D’332 Patent




                                 Defendant Raphael Stone

       20.    Upon information and belief, Defendant Raphael Stone is engaged in the

quartz surface products industry.

       21.    Upon information and belief, Defendant Quartz Master’s Chief Executive

Officer and Lead Designer sold Quartz Master and started Raphael Stone in 2019.

https://www.raphaelstoneusa.com/acher-cohen-starts-raphael-stone-collection/ (last

visited February 13, 2020).

       22.    Cambria has not authorized Raphael Stone to copy, reproduce,

manufacture, duplicate, disseminate, distribute, sell, offer for sale, or display quartz

surface products with the design from the D’332 patent.




                                              6
      Case 2:20-cv-01637 Document 1 Filed 02/14/20 Page 7 of 10 PageID: 7



       23.    Upon information and belief, Raphael Stone offers for sale and sells

Raphael Stone’s “Calacatta Blois” product number RQ09732. The design of the

Calacatta Blois product copies the design in the D’332 patent.

       24.    Raphael Stone offers for sale the Calacatta Blois product through at least

the following website: https://www.raphaelstoneusa.com/collections-item/rq09732-

calacatta-blois/ (last visited February 13, 2020).

Raphael Stone’s infringing Calacatta Blois product is depicted below as compared to the

ornamental design claimed in the D’332 patent.



Raphael Stone Calacatta Blois Product                   Cambria D’332 Patent




       25.    The Calacatta Blois product offered for sale by Quartz Master and the

Calacatta Blois product offered for sale by Raphael Stone feature the claimed design of

the D’332 patent. (Quartz Master Calacatta Blois and Raphael Stone Calacutta Blois

hereinafter collectively referred to as “Products.”)




                                              7
      Case 2:20-cv-01637 Document 1 Filed 02/14/20 Page 8 of 10 PageID: 8



       26.    Without Cambria’s authorization, Defendants have made, used, sold,

offered for sale, and/or imported into the United States, including, but not limited to, New

Jersey, the Products that infringe the D’332 patent.

       27.    An ordinary observer, familiar with the prior art in the field, would perceive

the overall appearance of the design of the D’332 patent and the designs of the Products

to be substantially the same. Such an ordinary observer would be deceived into believing

that the Products are the same as the design claimed in the D’332 patent.

       28.    The ordinary observer, informed by the relevant prior art, would be misled

by the Products into believing that the Defendants are authorized to distribute products

that copy the ornamental design claimed in the D’332 patent.

     COUNT 1: DEFENDANT’S INFRINGEMENT OF THE D’332 PATENT

       29.    Cambria incorporates by reference, as if fully set forth herein, paragraphs 1-

28 of this Complaint.

       30.    On February 28, 2017, the United States Patent and Trademark Office duly

and legally issued the D’332 patent.

       31.    The D’332 patent is directed to an “an ornamental design for a slab” as

shown in the sole figure of the D’332 patent.

       32.    Cambria is the owner of the D’332 patent by assignment.

       33.    Defendants have made, used, sold, and/or offered for sale within the United

States and/or imported into the United States, one or more accused products, including,

but not limited to, the Products. The design of the Products, in the eye of the ordinary



                                             8
      Case 2:20-cv-01637 Document 1 Filed 02/14/20 Page 9 of 10 PageID: 9



observer who is familiar with the prior art in the field, appears substantially similar to the

ornamental design of the D’332 patent.

       34.    Defendants have damaged and will continue to damage Cambria in an

amount to be determined at trial.

       35.    Defendants have irreparably injured Cambria and such injury will continue

unless Defendants are enjoined by this Court.

       WHEREFORE, in consideration of the foregoing, Cambria respectfully requests

that this Court enter an Order granting the following relief:

       A.     Enjoin Defendants and any person acting in concert with them from further

infringement of the D’332 patent pursuant to 35 U.S.C. § 283;

       B.     Declare that the D’332 patent is valid, enforceable, and infringed by

Defendants; and

       C.     Award Cambria the profits of Defendants, in accordance with 35 U.S.C. §

289, resulting from Quartz Master’s and Raphael Stone’s infringement of the D’332

patent, actual damages to Cambria in an amount not less than a reasonable royalty for

Quartz Master’s and Raphael Stone’s infringement, and other damages and relief allowed

as by 35 U.S.C. § 284:

              (i)     order the removal from the marketplace and destruction of all of
                      Defendants’ products that infringe the D’332 patent;

              (ii)    prohibit Defendants from further using, selling, offering for sale, or
                      importing all of Defendant’s products that infringe the D’332 patent;

              (iii)   award Cambria its reasonable attorney fees;

              (iv)    award Cambria interest and costs;

                                              9
    Case 2:20-cv-01637 Document 1 Filed 02/14/20 Page 10 of 10 PageID: 10



            (v)     order an accounting of Defendants’ profits relating to infringement
                    of the D’332 patent;

            (vi)    order Defendants to report to this Court of its compliance with the
                    foregoing within thirty (30) days of judgment; and

            (vii)   other and further relief that the Court deems just and proper.

                           DEMAND FOR JURY TRIAL

      Cambria hereby demands a jury trial on all issues.



Dated: February 14, 2020                 Respectfully submitted,


                                         By: s/ Charles H. Chevalier
                                             Charles H. Chevalier
                                             Christine A. Gaddis
                                             GIBBONS P.C.
                                             One Gateway Center
                                             Newark, NJ 07102
                                             Telephone: (973) 596-4500
                                             Facsimile: (973) 596-0545
                                             cchevalier@gibbonslaw.com
                                             cgaddis@gibbonslaw.com

                                             John C. Adkisson (pro hac vice pending)
                                             Elizabeth M. Flanagan
                                             FISH & RICHARDSON P.C.
                                             3200 RBC Plaza
                                             60 South Sixth Street
                                             Minneapolis, MN 55402
                                             Telephone: (612) 335-5070
                                             Facsimile: (612) 288-9696
                                             adkisson@fr.com
                                             betsy.flanagan@fr.com

                                             Attorneys for Plaintiff Cambria Company LLC




                                           10
